Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of Box 3:
The proposed amendment to claim 1 specifying that a first nanolaminate composition is doped with a second nanolaminate composition wherein the first and second nanolaminate compositions include alumina and titania raises new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required and the inclusion of the claims would change the basis of the rejection.  
Continuation of Box 12:
	It is noted that since the proposed amendment is not entered, the 112(b) rejection of claim 7 is upheld. 
	Since the proposed amendment is not entered, Applicant’s arguments directed to the newly proposed features are not addressed herein.
	It is noted that the Declaration filed 10/6/2020 was addressed in the Office Action dated 12/21/2020 where the Declaration was not considered sufficient to overcome the prior art rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718